Voya Retirement Insurance and Annuity Company and its Variable Annuity Account C Voya express Variable Annuity Supplement dated May 19, 2017 to the Contract Prospectus and Statement of Additional Information, each dated April 29, 2011, as amended The following information updates and amends certain information contained in your variable annuity Contract Prospectus and Statement of Additional Information, as applicable, and subsequent supplements thereto. Please read it carefully and keep it with your Contract Prospectus and SAI for future reference. Notice of and Important Information About an Upcoming Fund Reorganization The Board of Trustees of Voya Investors Trust approved a proposal to reorganize the following “Merging Portfolio” with and into the following “Surviving Portfolio.” Subject to shareholder approval for the VY® FMR® Diversified Mid Cap Portfolio reorganization, it is expected that the reorganization will be effective on or about the close of business on July 14, 2017 (the “Reorganization Date”). Merging Portfolio Surviving Portfolio VY® FMR® Diversified Mid Cap Portfolio (Class S2) Voya MidCap Opportunities Portfolio (Class I) Voluntary Transfers Before the Reorganization Date. Prior to the Reorganization Date, you may transfer amounts allocated to the subaccount that invests in a Merging Portfolio to any other available subaccount or any available fixed interest option. There will be no charge for any such transfer, and any such transfer will not count as a transfer when imposing any applicable restriction or limit on transfers. See the “Transfers Among Investment Options” section of your Contract Prospectus for information about making subaccount transfers. On the Reorganization Date. On the Reorganization Date, your investment in the subaccount that invested in the Merging Portfolio will automatically become an investment in the subaccount that invests in the corresponding Surviving Portfolio with an equal total net asset value. You will not incur any tax liability because of this automatic reallocation and your contract value immediately before the reallocation will equal your contract value immediately after the reallocation. Automatic Fund Reallocation After the Reorganization Date. After the Reorganization Date, the Merging Portfolio will no longer be available through your contract. Unless you provide us with alternative allocation instructions, after the Reorganization Date all allocations directed to the subaccount that invested in the Merging Portfolio will be automatically allocated to the subaccount that invests in the corresponding Surviving Portfolio. Class I of the Voya MidCap Opportunities Portfolio will be automatically added to your contract. Class I shares have lower total fund expenses than Class S2 shares, and the effect of this transaction is to give contract owners an investment in a similar fund managed by the same investment adviser at a lower cost. Class S shares of the Voya MidCap Opportunities Portfolio will continue to be available under your contract. See the “TRANSFERS AMONG INVESTMENT OPTIONS” section of your Contract Prospectus for information about making fund allocation changes. Allocation Instructions. You may give us alternative allocation instructions at any time by contacting us at Customer Service, P.O. Box 990063 or calling us at 1-800-584-6001. X.129091-17GW Page 1 of 8 May 2017 Information about the Surviving Portfolio. Summary information about the Voya MidCap Opportunities Portfolio can be found in the IMPORTANT INFORMATION ABOUT FUNDS AVAILABLE THROUGH THE CONTRACTS section below. More detailed information can be found in the current prospectus and Statement of Additional Information for that fund. More Information is Available More information about the funds available through your contract, including information about the risks associated with investing in them can be found in the current prospectus and Statement of Additional Information for each fund. You may obtain these documents by contacting us at our: Customer Service P.O. Box 990063 Hartford, CT 06199-0063 1-800-584-6001 If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. Important Information About the Company Information about Voya Retirement Insurance and Annuity Company in your Prospectus and Statement of Additional Information is deleted and replaced with the following: Voya Retirement Insurance and Annuity Company (the “Company,” “we,” “us,” “our”) issues the contracts described in the prospectus and is responsible for providing each contract’s insurance and annuity benefits. All guarantees and benefits provided under the contracts that are not related to the separate account are subject to the claims paying ability of the Company and our general account. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976. Prior to January 1, 2002, the Company was known as Aetna Life Insurance and Annuity Company. From January 1, 2002, until August 31, 2014, the Company was known as ING Life Insurance and Annuity Company. We are an indirect, wholly owned subsidiary of Voya Financial, Inc. (“Voya®”), which until April 7, 2014, was known as ING U.S., Inc. In May 2013, the common stock of Voya began trading on the New York Stock Exchange under the symbol “VOYA” and Voya completed its initial public offering of common stock. We are engaged in the business of issuing insurance and annuities and providing financial services in the United States. We are authorized to conduct business in all states, the District of Columbia, Guam, Puerto Rico and the Virgin Islands. Our principal executive offices are located at: One Orange Way Windsor, Connecticut 06095-4774 X.129091-17GW Page 2 of 8 May 2017 Important Information About Funds Available Through the Contracts The following chart lists the mutual funds (“funds”) that are available through the contracts. Some funds may be unavailable through certain contracts or plans, or in some states. The investment results of the funds are likely to differ significantly and there is no assurance that any of the funds will achieve their respective investment objectives. You should consider the investment objectives, risks and charges, and expenses of the funds carefully before investing. Please refer to the fund prospectuses for additional information. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Fund prospectuses may be obtained free of charge at the address and telephone number listed in “Contract Overview–Questions: Contacting the Company” in the Contract Prospectus, by accessing the Securities and Exchange Commission (“SEC”) website or by contacting the SEC Public Reference Branch. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address show on the front of the fund’s summary prospectus. Certain funds offered under the contracts have investment objectives and policies similar to other funds managed by the fund’s investment adviser. The investment results of a fund may be higher or lower than those of other funds managed by the same adviser. There is no assurance and no representation is made that the investment results of any fund will be comparable to those of another fund managed by the same investment adviser. Fund Name Investment Adviser/Subadviser Investment Objective(s) Voya Global Bond Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to maximize total return through a combination of current income and capital appreciation. Voya Global Equity Portfolio (Class S) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks long-term capital growth and current income. Voya Government Money Market Portfolio* (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC * There is no guarantee that the Voya Government Money Market Portfolio subaccount will have a positive or level return. Seeks to provide high current return, consistent with preservation of capital and liquidity, through investment in high-quality money market instruments while maintaining a stable share price of $1.00. Voya Growth and Income Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to maximize total return through investments in a diversified portfolio of common stock and securities convertible into common stocks. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. X.129091-17GW Page 3 of 8 May 2017 Fund Name Investment Adviser/Subadviser Investment Objective(s) Voya High Yield Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to provide investors with a high level of current income and total return. Voya Index Plus LargeCap Portfolio (Class S) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to outperform the total return performance of the S&P 500® Index while maintaining a market level of risk. Voya Index Plus MidCap Portfolio (Class S) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to outperform the total return performance of the S&P MidCap 400® Index while maintaining a market level of risk. Voya Index Plus SmallCap Portfolio (Class S) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to outperform the total return performance of the S&P SmallCap 600® Index while maintaining a market level of risk. Voya Intermediate Bond Portfolio (Class S) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks its objective through investments in a diversified portfolio consisting primarily of debt securities. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. Voya International Index Portfolio (Class S)(1) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of a widely accepted international index. Voya Large Cap Growth Portfolio (Class ADV)(2) and (Class S) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks long-term capital growth. Voya Large Cap Value Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks long-term growth of capital and current income. Voya Limited Maturity Bond Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks highest current income consistent with low risk to principal and liquidity and secondarily, seeks to enhance its total return through capital appreciation when market factors, such as falling interest rates and rising bond prices, indicate that capital appreciation may be available without significant risk to principal. Voya MidCap Opportunities Portfolio (Class S) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks long-term capital appreciation. X.129091-17GW Page 4 of 8 May 2017 Fund Name Investment Adviser/Subadviser Investment Objective(s) Voya Small Company Portfolio (Class S)(1) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks growth of capital primarily through investment in a diversified portfolio of common stock of companies with smaller market capitalizations. Voya SmallCap Opportunities Portfolio (Class S) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks long-term capital appreciation. Voya Solution 2025 Portfolio (Class ADV)(3) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent with an asset allocation targeted at retirement in approximately 2025. On the Target Date, the Portfolio’s investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. Voya Solution 2035 Portfolio (Class ADV)(3) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent with an asset allocation targeted at retirement in approximately 2035. On the Target Date, the Portfolio’s investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. Voya Solution 2045 Portfolio (Class ADV)(3) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent with an asset allocation targeted at retirement in approximately 2045. On the Target Date, the Portfolio’s investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. Voya Solution 2055 Portfolio (Class ADV)(3) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent with an asset allocation targeted at retirement in approximately 2055. On the Target Date, the Portfolio’s investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. Voya Solution Income Portfolio (Class ADV)(3) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. VY® American Century Small-Mid Cap Value Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: American Century Investment Management, Inc. Seeks long-term capital growth. Income is a secondary objective. X.129091-17GW Page 5 of 8 May 2017 Fund Name Investment Adviser/Subadviser Investment Objective(s) VY® Baron Growth Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: BAMCO, Inc. Seeks capital appreciation. VY® BlackRock Inflation Protected Bond Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: BlackRock Financial Management, Inc. Seeks to maximize real return, consistent with preservation of real capital and prudent investment management. VY® Clarion Global Real Estate Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: CBRE Clarion Securities LLC Seeks high total return consisting of capital appreciation and current income. VY® Clarion Real Estate Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: CBRE Clarion Securities LLC Seeks total return including capital appreciation and current income. VY® Columbia Small Cap Value II Portfolio (Class ADV)(1) Investment Adviser: Voya Investments, LLC Subadviser: Columbia Management Investment Advisers, LLC Seeks long-term growth of capital. VY® FMR® Diversified Mid Cap Portfolio* (Class S2) Investment Adviser: Voya Investments, LLC Subadviser: Fidelity Management & Research Company * FMR® is a registered service mark of FMR LLC. Used with permission. Seeks long-term growth of capital. VY® Invesco Comstock Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: Invesco Advisers, Inc. Seeks capital growth and income. VY® Invesco Equity and Income Portfolio (Class ADV)(1) and (Class S) Investment Adviser: Voya Investments, LLC Subadviser: Invesco Advisers, Inc. Seeks total return consisting of long-term capital appreciation and current income. X.129091-17GW Page 6 of 8 May 2017 Fund Name Investment Adviser/Subadviser Investment Objective(s) VY® JPMorgan Emerging Markets Equity Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: J.P. Morgan Investment Management Inc. Seeks capital appreciation. VY® JPMorgan Mid Cap Value Portfolio (Class ADV)(4) Investment Adviser: Voya Investments, LLC Subadviser: J.P. Morgan Investment Management Inc. Seeks growth from capital appreciation. VY® JPMorgan Small Cap Core Equity Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: J.P. Morgan Investment Management Inc. Seeks capital growth over the long-term. VY® Morgan Stanley Global Franchise Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: Morgan Stanley Investment Management Inc. A non-diversified Portfolio that seeks long-term capital appreciation. VY® Oppenheimer Global Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: OppenheimerFunds, Inc. Seeks capital appreciation. VY® T. Rowe Price Capital Appreciation Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: T. Rowe Price Associates, Inc. Seeks, over the long-term, a high total investment return, consistent with the preservation of capital and with prudent investment risk. VY® T. Rowe Price Diversified Mid Cap Growth Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: T. Rowe Price Associates, Inc. Seeks long-term capital appreciation. VY® T. Rowe Price Equity Income Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: T. Rowe Price Associates, Inc. Seeks a high level of dividend income as well as long-term growth of capital primarily through investments in stocks. VY® T. Rowe Price Growth Equity Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: T. Rowe Price Associates, Inc. Seeks long-term growth through investments in stocks. X.129091-17GW Page 7 of 8 May 2017 Fund Name Investment Adviser/Subadviser Investment Objective(s) VY® T. Rowe Price International Stock Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: T. Rowe Price Associates, Inc. Seeks long-term growth of capital. VY® Templeton Foreign Equity Portfolio (Class ADV) Investment Adviser: Voya Investments, LLC Subadviser: Templeton Investment Counsel, LLC Seeks long-term capital growth. (1) These funds are only available to individuals invested in the fund prior to April 29, 2011. (2) Effective July 19, 2014, Class ADV shares of this fund are no longer available to new investors. (3) These funds are structured as fund of funds that invest directly in shares of underlying funds. These funds may have higher fees and expenses than a fund that invests directly in debt and equity securities because they also incur the fees and expenses of the underlying funds in which they invest. These funds are affiliated funds, and the underlying funds in which they invest may be affiliated as well. The fund prospectuses disclose the aggregate annual operating expenses of each fund and its corresponding underlying fund or funds. (4) Effective February 8, 2014, this fund is no longer available to new investors. MORE INFORMATION IS AVAILABLE More information about the funds available through your contract, including information about the risks associated with investing in them, can be found in the current prospectus and SAI for each fund. You may obtain these documents by contacting your local representative or by writing or calling the Company at: Customer Service Defined Contribution Administration P.O. Box 990063 Hartford, CT 06199-0063 1-800-584-6001 If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. X.129091-17GW Page 8 of 8 May 2017
